Citation Nr: 1044004	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1945 to June 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied service connection for 
the cause of the Veteran's death.  When this matter was 
previously before the Board in December 2007 and June 2010, it 
was remanded for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
When the Board remanded this case in December 2007 and June 2010, 
it directed the RO/AMC to readjudicate the Appellant's claim of 
entitlement to service connection for cryoglobinemia, hepatitis 
C, and kidney complications, for accrued benefits purposes.  The 
Board further provided that, if service connection for accrued 
benefits purposes was granted, then the RO/AMC should 
readjudicate the claim of entitlement to service connection for 
the cause of the Veteran's death.  In this regard, the June 2010 
Board remand acknowledged that the AMC had previously denied 
entitlement to service connection for cryoglobinemia with 
hepatitis C and kidney complications for accrued benefits 
purposes in a March 2010 decision.  Significantly, however, the 
Board pointed out that the findings of the March 2010 decision 
(i.e., that entitlement to accrued benefits was not warranted 
because the evidence of record failed to show an outstanding or 
co-existing claim for VA benefits that had not yet been decided) 
were in direct conflict with the Board's December 2007 finding 
that the Veteran had submitted a timely notice of disagreement to 
the RO's December 2003 denial of service connection for 
cryoglobinemia with hepatitis C and kidney complications prior to 
his death, and as such, had a claim pending at the time of his 
death.

The Board acknowledges that, in September 2010, the RO/AMC 
readjudicated the Appellant's claim of service connection for the 
cause of the Veteran's death.  However, to date, the RO/AMC has 
not readjudicated the Appellant's claim of entitlement to service 
connection for cryoglobinemia, hepatitis C, and kidney 
complications for accrued benefits purposes.  In Stegall v. West, 
11 Vet. App. 268, 271 (1998), the United States Court of Appeals 
for Veterans Claims (Court) held that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the Secretary 
a concomitant duty to ensure compliance with the terms of the 
remand.  Id. at 271.  In light of the foregoing, because the 
RO/AMC has not yet readjudicated the Appellant's claim of 
entitlement to service connection for cryoglobinemia, hepatitis 
C, and kidney complications for accrued benefits purposes, the 
Board has no discretion and must remand this matter for 
compliance with the December 2007 and June 2010 remand 
instructions.  Id.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Readjudicate the Appellant's claim of 
entitlement to service connection for 
cryoglobinemia, hepatitis C, and kidney 
complications for accrued benefits purposes.  
The Appellant and her accredited 
representative should be informed in writing 
of the resulting decision and her associated 
appellate rights.

2.  If service connection for accrued 
benefits purposes is granted, readjudicate 
the claim of entitlement to service 
connection for the cause of the Veteran's 
death.  If the claim remains denied, forward 
the appeal to the Board following the 
issuance of a Supplemental Statement of the 
Case based on the submission of any 
additional evidence.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



